Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.													In response to applicant’s arguments that (i) the electrolyte green sheet with the concaves made by Satake’s stamper is not encompassed by the claimed electrolyte sheet, the examiner notes that Satake’s stamping method can be practiced for forming a specified surface roughness on a green sheet. However, Hata teaches that the spacer used in the baking step is required to have a surface roughness of 10 µm or smaller, and more preferably 5 µm or smaller, and the most preferably 2 µm at its surface to be contact with the green sheet so that the green sheet slides smoothly on the spacer during baking ([0055]). Hata further specifies that the spacer sheet can have the same composition as the green sheet with the only requirement being that the spacer have a size equal to or larger than that of the green sheet to prevent contact between adjacent green sheet in areas where the spacer is not present during the baking step ([0050] & [0054]). In this regard, Hata’s spacer essentially corresponds to a green sheet. Thus, stamping process described by Satake can be performed on the spacer (having essentially the same composition as the green sheet) to form a desired surface roughness on the spacer. As illustrated in fig. 8 of Satake, the stamping method of Satake can be used to form a sheet having a surface roughness of about 8-9 µm. Of course, one of ordinary skill in the art readily understands that the surface roughness can be controlled by setting an appropriate average height/depth of the concaves on the stamper.       												As to applicant’s arguments that (ii) there is no reason for one of ordinary skill in the art to stamp Hata’s spacer sheets between electrolyte sheets, the examiner respectfully disagrees. As noted in (i), Hata’s spacer, which can have the same composition as the green sheet, is required .

Contac Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727